Leventritt, J.:
Both violations charged are established. It is practically undisputed that the door leading immediately into the barroom was open on the Sunday in question, and that the ■door was not necessary for the egress and ingress of the respondent, the members of his family or his employees. This was clearly in defiance of the provisions of section 81, subdivision g, of the Liquor Tax Law. Even if their contradictions of each other be disregarded, the story told by the witnesses of the respondent as to the other offense is so extremely improbable that it cannot be accepted as a truthful narration of the occurrence. The claim that the police officer entered the premises and forcibly grabbed a glass of beer from one of the persons whom the bartender was entertaining on that Sunday afternoon is clearly an afterthought, and cannot be reconciled with the bartender’s plea of guilty when arraigned at the Court of Special Sessions, and his admission then made that the officer paid him for the beer.
The motion to cancel and revoke the license is granted with costs.